 1
 2
 3
 4
 5                                  JS-6
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 JUAN CARRILLO, Individually,                 Case No. 5:20-cv-01040-FMO (SPx)
                                                [Hon. Fernando M. Olguin, District
13               Plaintiff,                     Judge; Hon. Sheri Pym, Magistrate J.]
14         v.
                                                ORDER ON STIPULATION [32] RE
15 COUNTY OF RIVERSIDE,                         DISMISSAL OF PLAINTIFF'S
   RIVERSIDE COUNTY SHERIFF’S                   CLAIMS AND ENTIRE CIVIL
16 DEPARTMENT, CHAD BIANCO,                     ACTION WITH PREJUDICE
   DEPUTY PEREZ and DOES 1-10,
17
            Defendants.
18
19
20         PURSUANT TO THE JOINT STIPULATION OF THE PARTIES
21 (“Stipulation and Joint Request for Order Dismissing Plaintiff’s Claims and Entire
22 Civil Action With Prejudice”), and pursuant to the Court’s inherent and statutory
23 authority, including but not limited to the Court’s authority under the applicable
24 Federal Rules of Civil Procedure and the United States District Court, Central District
25 of California Local Rules; after due consideration of all of the relevant pleadings,
26 papers, and records in this action; and upon such other evidence or argument as was
27 presented to the Court; Good Cause appearing therefor, and in furtherance of the
28 interests of justice:
 1 ORDER DISMISSING PLAINTIFF’S CLAIMS AND ENTIRE CIVIL
 2 ACTION WITH PREJUDICE.
 3
 4         1.    The Court hereby Orders the dismissal with prejudice of all plaintiff’s
 5 claims against defendants COUNTY OF RIVERSIDE, RIVERSIDE COUNTY
 6 SHERIFF'S DEPARTMENT, CHAD BIANCO, and DEPUTY PEREZ in their
 7 entirety.
 8         2.    To the extent that plaintiff alleges any other claims against any other
 9 parties or DOES in this action, the Court hereby Orders the dismissal with prejudice
10 of any and all such claims and causes of action.
11         3.    The Court hereby Orders the dismissal with prejudice of the entire
12 action – including all claims by plaintiff against any and all defendants, DOES and/or
13 parties thereto, including all claims against any parties to the above entitled lawsuit.
14         4.    This dismissal constitutes a mutual waiver of all costs, court fees, and
15 attorneys’ fees arising out of claims between plaintiff and defendants.
16         5.    The previously set June 2, 2021 Status Conference is hereby vacated.
17         IT IS SO ORDERED.
18
19 Dated: May 21, 2021               _______________/s/______________________
                                          UNITED STATES DISTRICT JUDGE
20
                                          FERNANDO M. OLGUIN
21
22
23
24
25
26
27
28
